10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cv-07071-SVK Document 92 Filed 04/24/21 Page 1of1

 

 

 

 

 

 

 

 

Reset Form
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
FACEBOOK, INC. and )
INSTAGRAM, LLC ) Case No: 5:19-cv-7071
, - ase )
Plaintiff(s), ) APPLICATION FOR
v ) ADMISSION OF ATTORNEY
‘ ) PRO HAC VICE
ONLINEINC, INC., et al. (CIVIL LOCAL RULE 11-3)
Defendant(s).
I, _Cristina M. Rincon , an active member in good standing of the bar of
New York , hereby respectfully apply for admission to practice pro hac vice in the
Northern District of California representing: Facebook, Inc. and Instagram, LLC in the
above-entitled action. My local co-counsel in this case is Micah G. Block ,an

 

attorney who is a member of the bar of this Court in good standing and who maintains an office
within the State of California.

 

 

 

My ADDRESS OF RECORD: LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
Davis Polk & Wardwell LLP, 450 Lexington Davis Polk & Wardwell LLP, 1600 El Camino
Avenue, New York, NY 10017 Real, Menlo Park, CA 94025

MY TELEPHONE # OF RECORD: LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
(212) 450-4000 (650) 752-2000

My EMAIL ADDRESS OF RECORD: LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
cristina.rincon@davispolk.com micah. block@davispolk.com

 

 

I am an active member in good standing of a United States Court or of the highest court of
another State or the District of Columbia, as indicated above; my bar number is: 5296496

A true and correct copy of a certificate of good standing or equivalent official document from said
bar is attached to this application.

I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

I declare under penalty of perjury that the foregoing is true and correct.

Dated: April 24, 2021 Cristina M. Rincon

 

APPLICANT

ORDER GRANTING APPLICATION
FOR ADMISSION OF ATTORNEY PRO HAC VICE

IT IS HEREBY ORDERED THAT the application of /s/ Cristina M. Rincon is granted,
subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
designated in the application will constitute notice to the party.

Dated:

 

UNITED STATES DISTRICT/ MAGISTRATE JUDGE

PRO HAC VICE APPLICATION & ORDER

 
